Citation Nr: 0709253	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required.

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in December 2006; a transcript of the hearing is 
associated with the claims file.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD as he experienced stressful in-service events that 
led to the subsequent diagnosis of PTSD, as documented by his 
post-service medical records.  

Specifically, at his December 2006 Board hearing, the veteran 
testified that, while his military occupational specialty was 
a radio mechanic, he was sent to the field as a combat 
infantryman.  He also reported that, while serving in Vietnam 
in September 1968 or October 1968, he participated in combat 
assaults from a helicopter with an M-79 grenade launcher.  He 
indicated that, while he was aboard the helicopter, they were 
fired upon over hot Landing Zones during such assaults.  He 
stated that he was awarded the Air Medal and the Bronze Star 
Medal for his actions while serving in Vietnam.  The Board 
notes that, in a June 2004 statement, the veteran indicated 
that his unit was located at Landing Zone Jane or Nancy.

The veteran's service personnel records reflect that he was 
assigned to Company A, 2nd Battalion, 5th Cavalry, First 
Cavalry Division (AM) in Vietnam, as a field radio mechanic, 
effective September 15, 1968.  Additionally, such show that 
he was awarded the Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces 
during the period September 1968 to September 1969 in 
Vietnam.  He was also award the Air Medal for meritorious 
achievement while participating in aerial flight during the 
period September 1968 to April 1969 in Vietnam. 

In support of his claimed stressor, G.G., a friend and fellow 
servicemember, submitted a lay statement in which he 
indicated that in late September 1968 he saw the veteran at 
Landing Zone Nancy in Vietnam.  G.G. stated that the veteran 
was with an infantry company that was preparing to head out.  
He further reported that the veteran was carrying an M-79 and 
a large amount of ammunition.  

Therefore, a remand is necessary in order to verify the 
veteran's alleged stressor and, if so verified, to provide a 
VA examination in order to determine whether his current 
diagnosis of PTSD is related to a verified stressor.  A 
description of the veteran's claimed stressor of being fired 
upon while in a helicopter in September 1968 or October 1968 
over Landing Zone Jane or Nancy in Vietnam while he was 
assigned to Company A, 2nd Battalion, 5th Cavalry, First 
Cavalry Division (AM) should be prepared and such, along with 
a copy of the veteran's service personnel records, should be 
submitted to the United States Army and Joint Services 
Records Research Center (JSRRC).  Thereafter, if his stressor 
is verified, he should be afforded a VA examination to 
determine whether he has a current diagnosis of PTSD that is 
a result of his verified stressor.

The Board notes that, throughout his appeal, the veteran has 
described additional stressors, which include seeing dead 
bodies and another soldier being struck in the head with a 
flare; however, as the veteran has been unable to provide 
names, such stressors are unverifiable.  Therefore, the Board 
has not requested development with regard to such claimed 
stressors.   

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressor of being fired upon 
while in a helicopter in September 1968 or 
October 1968 over Landing Zone Jane or 
Nancy in Vietnam while he was assigned to 
Company A, 2nd Battalion, 5th Cavalry, 
First Cavalry Division (AM).  Provide 
JSRRC with a detailed description of the 
alleged stressor identified by the veteran 
as well as his service personnel records.  
As the veteran has alleged that his 
stressor occurred while he was in combat, 
the issue of whether the veteran in fact 
served in combat should be addressed.  
Thereafter, a specific determination as to 
whether his claimed stressor is 
sufficiently verified must be made, with 
consideration of Pentecost v. Principi, 16 
Vet. App. 124 (2002) (a veteran need not 
substantiate his actual presence during 
the stressor event; the fact that the 
veteran was assigned to and stationed with 
a unit that was present while such an 
event occurred strongly suggests that he 
was, in fact, exposed to the stressor 
event). 

2.  If and only if the veteran's claimed 
stressor is determined to be verified, he 
should be afforded a VA psychiatric 
examination.  The stressor which has been 
determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only such event may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
confirm or refute whether the veteran 
meets the diagnostic criteria for PTSD and 
identify the stressor to which any current 
diagnosis of PTSD is attributed.  The 
examiner should include review of the 
claims file in offering the above-
requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
of entitlement to service connection for 
PTSD should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


